
	
		I
		112th CONGRESS
		2d Session
		H. R. 3833
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2012
			Mr. Hall (for himself
			 and Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize surface transportation research programs,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Driving Research through
			 Innovative Viable Economic Solutions Act of 2012 or the
			 DRIVES Act of
			 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Authorization of appropriations.
					Sec. 3. Surface transportation research.
					Sec. 4. Technology deployment.
					Sec. 5. Training and education.
					Sec. 6. Repeals.
					Sec. 7. Transportation research and development strategic
				planning.
					Sec. 8. Additional repeals.
					Sec. 9. Intelligent transportation systems.
					Sec. 10. Administrative authority.
					Sec. 11. University transportation centers.
					Sec. 12. Bureau of Transportation Statistics.
				
			2.Authorization of
			 appropriations
			(a)In
			 generalThe following amounts
			 are authorized to be appropriated out of the Highway Trust Fund:
				(1)Surface
			 transportation researchTo carry out section 502 of title 23,
			 United States Code, $141,750,000 for each of fiscal years 2013 through
			 2016.
				(2)Technology
			 deployment programTo carry out section 503 of title 23, United
			 States Code, $60,750,000 for each of fiscal years 2013 through 2016.
				(3)Training and
			 educationTo carry out
			 section 504 of title 23, United States Code, $25,500,000 for each of fiscal
			 years 2013 through 2016.
				(4)Intelligent
			 transportation systems programTo carry out subtitle C of title V of
			 SAFETEA-LU, $110,000,000 for each of fiscal years 2013 through 2016.
				(5)University
			 transportation centers programTo carry out sections 5505, 5506, and 5507
			 of title 49, United States Code, $75,000,000 for each of fiscal years 2013
			 through 2016.
				(6)Bureau of
			 transportation statisticsTo
			 carry out section 111 of title 49, United States Code, $27,000,000 for each of
			 fiscal years 2013 through 2016.
				(b)Applicability of
			 title 23Funds authorized to be appropriated by subsection (a)
			 shall—
				(1)be available for obligation in the same
			 manner as if those funds were apportioned under chapter 1 of title 23, United
			 States Code, except that the Federal share of the cost of a project or activity
			 carried out using those funds shall be 80 percent, unless otherwise expressly
			 provided by this Act (including the amendments made by this Act) or otherwise
			 determined by the Secretary;
				(2)remain available
			 until expended; and
				(3)not be
			 transferable.
				(c)Obligation
			 ceilingNotwithstanding any
			 other provision of law, the total of all obligations from amounts made
			 available from the Highway Trust Fund by subsection (a) shall be $440,000,000
			 for each of fiscal years 2013 through 2016.
			3.Surface
			 transportation researchSection 502 of title 23, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by inserting within the innovation
			 lifecycle after activities; and
					(ii)by
			 inserting impact analysis, after
			 training,;
					(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (B) by striking supports research in which there is
			 and insert delivers;
					(ii)in
			 subparagraph (C) by striking or after the semicolon;
					(iii)by
			 redesignating subparagraph (D) as subparagraph (F); and
					(iv)by
			 inserting after subparagraph (C) the following:
						
							(D)presents the best means to align resources
				with multi-year plans and priorities;
							(E)ensures the
				coordination of highway research and technology transfer activities, including
				through activities performed by university transportation centers;
				or
							;
					(C)in paragraph (3)
			 by striking subparagraphs (B) through (D) and inserting the following:
					
						(B)partner with State highway agencies and
				other stakeholders as appropriate, including international entities, to
				facilitate research and technology transfer activities;
						(C)communicate the
				results of ongoing and completed research;
						(D)lead efforts to
				coordinate national emphasis areas of highway research, technology, and
				innovation deployment; and
						(E)leverage
				partnerships with industry, academia, and international
				entities.
						;
				(D)in paragraph
			 (4)(C) by striking policy and planning and inserting all
			 highway objectives seeking to improve the performance of the transportation
			 system;
				(E)by striking
			 paragraph (7) and inserting the following:
					
						(7)Performance
				review and evaluation
							(A)In
				generalTo the maximum extent
				practicable, all surface transportation research and development projects shall
				include a component of performance measurement and evaluation.
							(B)Performance
				measuresPerformance measures shall be established during the
				proposal stage of a research and development project and shall, to the maximum
				extent practicable, be outcome-based.
							(C)Program
				planTo the maximum extent practicable, each program pursued
				under this chapter shall be part of a data-driven, outcome-oriented program
				plan.
							(D)Availability of
				evaluationsAll evaluations under this paragraph shall be made
				readily available to the public.
							;
				and
				(F)in paragraph (8),
			 by striking surface;
				(2)in subsection
			 (b)—
				(A)by striking
			 paragraph (4) and inserting the following:
					
						(4)Technological
				innovationThe Secretary
				shall ensure that the programs and activities carried out under this section
				are consistent with the transportation research and development strategic plan
				developed under section 508.
						;
				and
				(B)in paragraph (6)
			 by adding at the end the following:
					
						(C)Transfer of
				amounts among States or to Federal Highway AdministrationThe Secretary may, at the request of a
				State, transfer amounts apportioned or allocated to that State under this
				chapter to another State or the Federal Highway Administration to fund
				research, development, and technology transfer activities of mutual interest on
				a pooled funds basis.
						(D)Transfer of
				obligation authorityObligation authority for amounts
				transferred under this subsection shall be disbursed in the same manner and for
				the same amount as provided for the project being
				transferred.
						;
				(3)in subsection
			 (c)(3)(A) by striking 50 and inserting 80;
			(4)by striking
			 subsection (d) and inserting the following:
				
					(d)Surface
				transportation research and development program
						(1)ObjectivesIn carrying out the surface transportation
				research and development program, the Secretary, to address current and
				emerging highway transportation needs, shall—
							(A)identify research topics;
							(B)coordinate
				research and development activities;
							(C)carry out
				research, testing, and evaluation activities;
							(D)ensure program
				activities are coordinated with the transportation research and development
				strategic plan developed under section 508; and
							(E)provide technology
				transfer and technical assistance.
							(2)Contents
							(A)In
				generalResearch and
				development activities carried out under this section may include any of the
				activities in this paragraph.
							(B)Improving
				highway safety
								(i)In
				generalThe Secretary may
				carry out research and development activities from an integrated perspective to
				establish and implement systematic measures to improve highway safety.
								(ii)ObjectivesIn carrying out this subparagraph, the
				Secretary may carry out research and development activities—
									(I)to achieve greater
				long-term safety gains;
									(II)to reduce the number of fatalities and
				serious injuries on public roads;
									(III)to fill knowledge gaps that limit the
				effectiveness of research;
									(IV)to support the development and
				implementation of State strategic highway safety plans;
									(V)to advance improvements in, and use of,
				performance prediction analysis for decisionmaking;
									(VI)to expand technology transfer to partners
				and stakeholders; and
									(VII)to enhance rural
				highway safety.
									(C)Improving
				infrastructure integrity
								(i)In
				generalThe Secretary may
				carry out and facilitate highway infrastructure research and development
				activities—
									(I)to maintain
				infrastructure integrity;
									(II)to meet user
				needs; and
									(III)to link Federal transportation investments
				to improvements in system performance.
									(ii)ObjectivesIn carrying out this subparagraph, the
				Secretary may carry out research and development activities—
									(I)to reduce the number of fatalities
				attributable to infrastructure design characteristics and work zones;
									(II)to improve the
				safety and security of highway infrastructure;
									(III)to increase the
				reliability of lifecycle performance predictions used in infrastructure design,
				construction, and management;
									(IV)to improve the
				ability of transportation agencies to deliver projects that meet expectations
				for timeliness, quality, and cost;
									(V)to reduce user
				delay attributable to infrastructure system performance, maintenance,
				rehabilitation, and construction;
									(VI)to improve
				highway infrastructure condition and performance through increased use of
				design, materials, construction, and maintenance innovations;
									(VII)to improve the
				resiliency of roadways to heavy freight traffic;
									(VIII)to reduce
				environmental impacts of highway infrastructure through innovations in design,
				construction, operation, preservation, and maintenance; and
									(IX)to study
				vulnerabilities of the transportation system to seismic activities and extreme
				events and methods to reduce those vulnerabilities.
									(D)Reducing
				congestion, improving highway operations, and enhancing freight
				productivity
								(i)In
				generalThe Secretary may
				carry out research under this subparagraph with the goals of—
									(I)addressing
				congestion problems;
									(II)reducing the
				costs of congestion;
									(III)improving
				freight movement in both rural corridors and metropolitan areas;
									(IV)increasing
				productivity; and
									(V)improving the
				economic competitiveness of the United States.
									(ii)ObjectivesIn carrying out this subparagraph, the
				Secretary may carry out research and development activities to identify,
				develop, and assess innovations that have the potential—
									(I)to reduce traffic congestion;
									(II)to improve freight movement in both rural
				corridors and metropolitan areas; and
									(III)to reduce
				freight-related congestion throughout the transportation network.
									(E)Assessing Policy
				and System Financing AlternativesThe Secretary may conduct policy analysis
				on emerging issues in the transportation community to provide information to
				policy-makers and
				decisionmakers.
							;
			(5)by striking
			 subsection (e) and inserting the following:
				
					(e)Exploratory
				advanced research
						(1)In
				generalThe Secretary shall
				establish an exploratory advanced research program, consistent with the
				transportation research and development strategic plan of the Secretary, that
				addresses longer-term, higher-risk research with potentially dramatic
				breakthroughs.
						(2)Research
				areasIn carrying out the
				program, the Secretary may make grants and enter into cooperative agreements
				and contracts in such areas of surface transportation research and technology
				as the Secretary determines appropriate.
						(3)AuthorizationOf
				the amounts authorized in section 2(a)(1) of the
				Driving Research through Innovative Viable
				Economic Solutions Act of 2012, $14,000,000 for each of fiscal
				years 2013 through 2016 shall be available to carry out this
				subsection.
						;
			(6)by striking
			 subsections (f), (g), and (j);
			(7)by redesignating
			 subsections (h) and (i) as subsections (f) and (g), respectively;
			(8)in subsection (f),
			 as so redesignated—
				(A)by striking
			 2006 and inserting 2012;
				(B)by inserting
			 and the Committee on Commerce, Science, and Transportation after
			 Public Works; and
				(C)by inserting
			 and the Committee on Science, Space, and Technology after
			 Infrastructure; and
				(9)by adding at the
			 end the following:
				
					(h)Prize
				competitionConsistent with
				section 24 of the Stevenson-Wydler Technology Innovation Act of 1980, the
				Secretary may carry out a program to award prizes competitively to stimulate
				innovation in the area of surface transportation that has the potential to
				advance the Federal Highway Administration’s research and technology objectives
				and activities under section 502.
					(i)Centers for
				Surface Transportation Excellence
						(1)EstablishmentThe
				Secretary may establish not more than 4 centers for surface transportation
				excellence.
						(2)GoalsThe
				goals of the centers for surface transportation excellence are to promote and
				support strategic national surface transportation programs and activities
				relating to the work of State departments of transportation.
						(3)Role of the
				centersTo achieve the goals set forth in paragraph (2), the
				Secretary shall establish centers that provide technical assistance,
				information sharing of best practices, and training in the use of tools and
				decisionmaking processes that can assist States in effectively implementing
				surface transportation programs, projects, and policies.
						(4)Program
				administration
							(A)CompetitionA
				party entering into a contract, cooperative agreement, or other transaction
				with the Secretary under this subsection, or receiving a grant to perform
				research or provide technical assistance under this subsection, shall be
				selected on a competitive basis.
							(B)Strategic
				planThe Secretary shall require each center to develop a
				multiyear strategic plan, and submit the plan to the Secretary at such time as
				the Secretary requires, that describes—
								(i)the activities to
				be undertaken by the center; and
								(ii)how the work of
				the center will be coordinated with the activities of the Federal Highway
				Administration and the various other research, development, and technology
				transfer activities authorized by this chapter.
								(5)FundingOf
				the amounts made available by section 2(a)(1) of the
				Driving Research through Innovative Viable
				Economic Solutions Act of 2012, not more than $3,000,000 for each
				of fiscal years 2013 through 2016 shall be available to carry out this
				subsection.
						.
			4.Technology
			 deploymentSection 503 of
			 title 23, United States Code, is amended—
			(1)by redesignating
			 subsection (e) as subsection (f); and
			(2)by striking
			 subsections (a) through (d) and inserting the following:
				
					(a)In
				generalThe Secretary shall
				carry out a technology deployment program relating to all aspects of highway
				transportation with the goals of—
						(1)significantly
				accelerating the adoption of innovative technologies by the surface
				transportation community;
						(2)providing
				leadership and incentives to demonstrate and promote state-of-the-art
				technologies, elevated performance standards, and new business practices in
				highway construction processes that result in improved safety, faster
				construction, reduced congestion from construction, and improved quality and
				user satisfaction;
						(3)constructing
				longer-lasting highways through the use of innovative technologies and
				practices that lead to faster construction of efficient and safe highways and
				bridges;
						(4)improving highway
				efficiency, safety, mobility, reliability, service life, and environmental
				protection; and
						(5)developing and
				deploying new tools, techniques, and practices to accelerate the adoption of
				innovation in all aspects of highway transportation.
						(b)ImplementationThe Secretary shall promote, facilitate,
				and carry out the program established under subsection (a) to distribute the
				products, technologies, tools, methods, or other findings that result from
				highway research and development activities, including research and development
				activities carried out under this chapter and subtitle C of title V of
				SAFETEA-LU.
					(c)Accelerated
				innovation deploymentIn carrying out the program established
				under subsection (a), the Secretary shall—
						(1)establish and
				carry out demonstration programs;
						(2)provide
				incentives, technical assistance, and training to researchers and developers;
				and
						(3)develop improved
				tools and methods to accelerate the adoption of proven innovative practices and
				technologies as standard practices.
						(d)Grants,
				cooperative agreements, and contracts
						(1)In
				GeneralUnder the program, the Secretary may make grants to, and
				enter into cooperative agreements and contracts with, States, other Federal
				agencies, institutions of higher education, private sector entities, and
				nonprofit organizations to pay the Federal share of the cost of research,
				development, and deployment activities.
						(2)ApplicationsTo
				receive a grant under this subsection, an entity described in paragraph (1)
				shall submit an application to the Secretary. The application shall be in such
				form and contain such information and assurances as the Secretary may
				require.
						(3)Technology and
				information transferThe Secretary shall ensure that the
				information and technology resulting from research conducted under this
				subsection is made available to State and local transportation departments and
				other interested parties as specified by the Secretary.
						(e)Implementation
				of future strategic highway research program findings and results
						(1)In
				generalThe Secretary, in
				consultation with the American Association of State Highway and Transportation
				Officials and the Transportation Research Board of the National Academy of
				Sciences, shall, as appropriate, implement the findings and recommendations
				developed under the Strategic Highway Research Program 2 administered by the
				Transportation Research Board of the National Academy of Sciences.
						(2)Basis for
				findingsThe activities carried out under this subsection shall
				be based on the Transportation Research Board Special Report 296 entitled
				Implementing the Results of the Second Strategic Highway Research
				Program: Saving Lives, Reducing Congestion, Improving Quality of
				Life.
						(3)Administrative
				costsThe Secretary may use 1 percent of the funds made available
				to carry out this subsection for the administrative costs under this
				subsection.
						(4)Fees
							(A)In
				GeneralThe Secretary may impose and collect fees to recover
				costs associated with special data or analysis requests relating to safety
				naturalistic driving databases developed under the future strategic highway
				research program.
							(B)Use of Fee
				Amounts
								(i)In
				GeneralAny fees collected under this paragraph shall be made
				available to the Secretary to carry out this subsection and shall remain
				available until expended.
								(ii)Supplement, Not
				SupplantAny fee amounts collected under this paragraph shall
				supplement, but not supplant, amounts made available to the Secretary to carry
				out this
				section.
								.
			5.Training and
			 educationSection 504 of title
			 23, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (2)(A) by inserting and the employees of any other applicable Federal
			 agency after employees; and
				(B)in paragraph
			 (3)(A)(ii)(V) by striking expediting and inserting
			 reducing the amount of time required for;
				(2)in subsection (b)
			 by striking paragraph (3) and inserting the following:
				
					(3)Federal
				share
						(A)Local technical
				assistance centers
							(i)In
				generalSubject to clause
				(ii), the Federal share of the cost of any activity carried out by a local
				technical assistance center under paragraphs (1) and (2) shall be 50
				percent.
							(ii)Non-Federal
				shareUp to 100 percent of
				the non-Federal share of the cost of an activity described in clause (i) may
				consist of amounts provided to a recipient under subsection (e) or section
				505.
							(B)Tribal technical
				assistance centersThe
				Federal share of the cost of an activity carried out by a tribal technical
				assistance center under paragraph (2)(D)(ii) shall be 100
				percent.
						;
			(3)in subsection (c)
			 by striking paragraph (2) and inserting the following:
				
					(2)Dwight David
				Eisenhower transportation fellowship program
						(A)In
				generalThe Secretary shall
				establish and implement a transportation research fellowship program, to be
				known as the Dwight David Eisenhower Transportation Fellowship
				Program, for the purpose of attracting qualified students to the field
				of transportation.
						(B)Use of
				amountsAmounts provided to
				an institution of higher education to carry out this paragraph shall be used to
				provide direct support of student
				expenses.
						;
			(4)in subsection (d)
			 by striking paragraph (4);
			(5)in subsection
			 (e)—
				(A)in paragraph
			 (1)—
					(i)in
			 the text before subparagraph (A) by striking sections 104(b)(1),
			 104(b)(2), 104(b)(3), 104(b)(4), and 144(e) and inserting
			 paragraphs (1) through (3) of section 104(b);
					(ii)in
			 subparagraph (D) by striking and after the semicolon;
					(iii)in
			 subparagraph (E) by striking the period at the end and inserting a semicolon;
			 and
					(iv)by
			 adding at the end the following:
						
							(F)activities carried
				out by the National Highway Institute under subsection (a); and
							(G)local technical
				assistance programs under subsection
				(b).
							;
				and
					(B)in paragraph (2)
			 by inserting before the period at the end the following: ; except for
			 activities carried out under paragraph (1)(G) for which the Federal share shall
			 be 50 percent as described in subsection (b)(3)(A);
				(6)in the heading of
			 subsection (f) by striking Pilot; and
			(7)by adding at the
			 end the following:
				
					(h)DefinitionIn this section, the term
				institution of higher education has the meaning given that term
				in section 101 of the Higher Education Act of 1965 (20 U.S.C.
				1001).
					.
			6.RepealsSections 506 and 507 of title 23, United
			 States Code, and the items relating to such sections in the analysis of chapter
			 55 of such title, are repealed.
		7.Transportation
			 research and development strategic planningSection 508(a) of title 23, United States
			 Code, is amended to read as follows:
			
				(a)In
				general
					(1)DevelopmentNot later than 1 year after the date of
				enactment of the Driving Research through
				Innovative Viable Economic Solutions Act of 2012, the Secretary,
				acting through the Administrator of the Research and Innovative Technology
				Administration, shall develop a 5-year transportation research and development
				strategic plan to guide Federal transportation research and development
				activities. This plan shall be consistent with section 306 of title 5, sections
				1115 and 1116 of title 31, and any other research and development plan within
				the Department of Transportation.
					(2)ContentsThe
				strategic plan developed under paragraph (1) shall describe the primary
				purposes of the transportation research and development program, which shall
				include, at a minimum—
						(A)reducing
				congestion and improving mobility;
						(B)promoting safety in both rural corridors
				and metropolitan areas;
						(C)improving goods movement in both rural
				corridors and metropolitan areas;
						(D)protecting and
				enhancing the environment;
						(E)preserving the
				existing transportation system;
						(F)improving the
				durability and extending the life of transportation infrastructure; and
						(G)improving rural
				connectivity and
				mobility.
						.
		8.Additional
			 repealsSections 509 and 510
			 of title 23, United States Code, and the items relating to such sections in the
			 analysis of chapter 55 of such title, are repealed.
		9.Intelligent
			 transportation systems
			(a)Program plan
			 updateSection 512(a)(1) of
			 title 23, United States Code, is amended by striking SAFETEA-LU
			 and inserting Driving Research through
			 Innovative Viable Economic Solutions Act of 2012.
			(b)PurposesSection 5303(b) of the SAFETEA-LU is
			 amended—
				(1)in paragraph (7)
			 by striking and after the semicolon;
				(2)in paragraph (8)
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(9)ensure a systems approach that includes
				cooperation among vehicles, the infrastructure, and
				users.
						.
				(c)MembershipSection 5305(h)(2) of the SAFETEA-LU is
			 amended to read as follows:
				
					(2)MembershipThe Advisory Committee shall have not more
				than 20 members, be balanced between metropolitan and rural interests, and
				include representatives from state and local highway departments, academia,
				industry, and other relevant
				organizations.
					.
			(d)Research and
			 developmentSection 5306 of the SAFETEA-LU is amended—
				(1)in subsection
			 (b)(3) by striking systems with goals of and all that follows
			 through emergency care providers and trauma centers; and
			 inserting systems;; and
				(2)in subsection (c)
			 by inserting percent after 80.
				(e)National
			 architecture and standardsSection 5307 of the SAFETEA-LU is
			 amended—
				(1)in subsection (a)
			 by striking paragraph (4); and
				(2)by amending
			 subsection (c) to read as follows:
					
						(c)Conformity with
				regional architecture
							(1)In
				generalExcept as provided in
				paragraph (2), the Secretary shall ensure that intelligent transportation
				system projects carried out using amounts made available from the Highway Trust
				Fund, including amounts made available to deploy intelligent transportation
				systems, conform to the appropriate regional intelligent transportation system
				architecture, applicable standards or provisional standards, and protocols
				developed under subsection (a) or this subsection.
							(2)Secretary’s
				discretionThe Secretary may authorize exceptions to paragraph
				(1) for—
								(A)projects designed
				to achieve specific research objectives outlined in the national intelligent
				transportation system program plan or the surface transportation research and
				development strategic plan developed under section 508 of title 23, United
				States Code; or
								(B)the upgrade or expansion of an intelligent
				transportation system in existence on the date of enactment of this Act if the
				Secretary determines that the upgrade or expansion—
									(i)would not
				adversely affect the goals or purposes of this subtitle;
									(ii)is carried out
				before the end of the useful life of such system; and
									(iii)is
				cost-effective as compared to alternatives that would meet the conformity
				requirement of paragraph
				(1).
									.
				(f)Vehicle-to-Vehicle
			 and vehicle-to-Infrastructure communications systems deployment
				(1)In
			 generalSection 5309 of the SAFETEA-LU is amended to read as
			 follows:
					
						5309.Vehicle-to-vehicle
				and vehicle-to-infrastructure communications systems deployment
							(a)In
				generalNot later than 3
				years after the date of enactment of the Driving Research through Innovative Viable Economic
				Solutions Act of 2012, the Secretary shall submit to the
				Committee on Science, Space, and Technology of the House of Representatives and
				the Committee on Commerce, Science, and Transportation of the Senate a report
				that—
								(1)describes a recommended implementation path
				for dedicated short-range communications technology and applications;
				and
								(2)includes guidance
				on the relationship of the proposed deployment of dedicated short-range
				communications to the national architecture and standards.
								(b)National
				Research Council reviewThe
				Secretary shall enter into an agreement with the National Research Council for
				the review by the National Research Council of the report described in
				subsection
				(a).
							.
				(2)Conforming
			 amendmentThe table of contents of the SAFETEA-LU is amended by
			 striking the item relating to section 5309 and inserting the following:
					
						
							Sec. 5309. Vehicle-to-vehicle and
				vehicle-to-infrastructure communications systems
				deployment.
						
						.
				(g)Technical
			 correctionSection 513(a) of title 23, United States Code, is
			 amended by striking this.
			10.Administrative
			 authoritySection 112 of title
			 49, United States Code, is amended by adding at the end the following:
			
				(f)Program
				evaluation and oversightFor each of fiscal years 2013 through
				2016, the Administrator may expend not more than 1½
				percent of the amounts authorized to be appropriated for the administration and
				operation of the Research and Innovative Technology Administration to carry out
				the coordination, evaluation, and oversight of the programs administered by the
				Administration.
				(g)Collaborative
				research and development
					(1)In
				generalTo encourage innovative solutions to multimodal
				transportation problems and stimulate the deployment of new technology, the
				Administrator may carry out, on a cost-shared basis, collaborative research and
				development with—
						(A)non-Federal
				entities, including State and local governments, foreign governments,
				institutions of higher education, corporations, institutions, partnerships,
				sole proprietorships, and trade associations that are incorporated or
				established under the laws of any State;
						(B)Federal
				laboratories; and
						(C)other Federal
				agencies.
						(2)Cooperation,
				grants, contracts, and agreementsNotwithstanding any other
				provision of law, the Administrator may directly initiate contracts, grants,
				cooperative research and development agreements (as defined in section 12 of
				the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a)), and
				other agreements to fund, and accept funds from, the Transportation Research
				Board of the National Research Council of the National Academy of Sciences,
				State departments of transportation, cities, counties, institutions of higher
				education, associations, and the agents of those entities to carry out joint
				transportation research and technology efforts.
					(3)Federal
				share
						(A)In
				generalSubject to subparagraph (B), the Federal share of the
				cost of an activity carried out under paragraph (2) shall not exceed 50
				percent.
						(B)ExceptionIf
				the Secretary determines that the activity is of substantial public interest or
				benefit, the Secretary may approve a greater Federal share.
						(C)Non-federal
				shareAll costs directly incurred by the non-Federal partners,
				including personnel, travel, facility, and hardware development costs, shall be
				credited toward the non-Federal share of the cost of an activity described in
				subparagraph (A).
						(4)Use of
				technologyThe research, development, or use of a technology
				under a contract, grant, cooperative research and development agreement, or
				other agreement entered into under this subsection, including the terms under
				which the technology may be licensed and the resulting royalties may be
				distributed, shall be subject to the Stevenson-Wydler Technology Innovation Act
				of 1980 (15 U.S.C. 3701 et
				seq.).
					.
		11.University
			 transportation centers
			(a)ProgramSection 5505 of title 49, United States
			 Code, is amended to read as follows:
				
					5505.University
				transportation centers program
						(a)In
				general
							(1)Establishment
				and operationThe Secretary,
				acting through the Administrator of the Research and Innovative Technology
				Administration, shall make grants under sections 5506 and 5507 to institutions
				of higher education, including multiple institutions of higher education acting
				in consortia, to establish and operate university transportation centers to
				address the research topics identified under section 502(d) of title 23.
							(2)Role of
				centersThe role of each university transportation center
				referred to in paragraph (1) shall be—
								(A)to advance
				significant transportation research on critical national transportation issues
				in the varied disciplines that comprise the field of transportation through
				research, education, and technology transfer activities;
								(B)to provide for a
				critical transportation knowledge base outside of the Department of
				Transportation; and
								(C)to address
				critical workforce needs and educate the next generation of transportation
				leaders.
								(b)Competitive
				selection process
							(1)ApplicationsTo
				receive a grant under either section 5506 or 5507, an institution of higher
				education, or a consortia thereof, shall submit to the Secretary an application
				that is in such form and contains such information and assurances as the
				Secretary may require.
							(2)Selection
				criteriaThe Secretary shall
				select each recipient of a grant under section 5506 or 5507 through a
				competitive process based on the assessment of the Secretary relating
				to—
								(A)the demonstrated
				ability of the recipient to address each specific topic area described in the
				research and strategic plans of the recipient;
								(B)the demonstrated
				research, education, and technology transfer resources available to the
				recipient to carry out this section;
								(C)the ability of the
				recipient to provide leadership in solving long-range national and regional
				transportation problems;
								(D)the ability of the
				recipient to carry out research, education, and technology transfer activities
				that are multimodal and multidisciplinary in scope;
								(E)the demonstrated
				ability of the recipient to disseminate results and spur the implementation of
				transportation research and education programs through national or statewide
				continuing education programs;
								(F)the demonstrated
				commitment of the recipient to the use of peer review principles and other
				research best practices in the selection, management, and dissemination of
				research projects;
								(G)the strategic plan
				submitted by the recipient describing the proposed research to be carried out
				by the recipient and the performance metrics to be used in assessing the
				performance of the recipient in meeting the stated research and technology
				transfer goals; and
								(H)the ability of the
				recipient to implement the proposed program in a cost-efficient manner, such as
				through consortia-based approaches with cost sharing aimed at reducing
				overhead, facilities, and administrative costs.
								(3)Additional
				eligibility requirementAn
				institution of higher education that receives a grant for a fiscal year under
				either section 5506 or section 5507 or the lead institution of a consortia of
				institutions that receives a grant for a fiscal year under section 5506 or
				section 5507 is ineligible to receive an additional grant under either section
				in such fiscal year.
							(c)Non-Federal
				share
							(1)In
				generalThe non-Federal share
				of the costs of activities carried out using a grant made under this section
				shall be 35 percent of such costs.
							(2)SourceThe
				non-Federal share may include amounts made available to a recipient under
				section 504(b) or 505 of title 23.
							(d)Program
				coordination
							(1)In
				generalThe Secretary shall—
								(A)coordinate the
				research, education, and technology transfer activities carried out by grant
				recipients under this section; and
								(B)disseminate the
				results of that research through the establishment and operation of an
				information clearinghouse.
								(2)Annual review
				and evaluationNot less frequently than annually, and consistent
				with the transportation research and development strategic plan developed under
				section 508, the Secretary shall review and evaluate the programs carried out
				under this section and sections 5506 and 5507 by grant recipients.
							(3)Program
				evaluation and oversightFor each of fiscal years 2013 through
				2016, the Secretary shall expend not more than 1½ percent
				of the amounts made available to the Secretary under section 2(a)(4) of the
				Driving Research through Innovative Viable
				Economic Solutions Act of 2012 for any coordination, evaluation,
				and oversight activities of the Secretary, including efforts to combat waste,
				fraud, and abuse, under this section, section 5506, and section 5507.
							(e)Limitation on
				availability of amountsAmounts made available to the Secretary
				to carry out this section and sections 5506 and 5507 shall remain available for
				obligation by the Secretary for a period of 2 years after the last day of the
				fiscal year for which the amounts are appropriated.
						(f)Institution of
				higher education definedFor purposes of this section and
				sections 5506 and 5507, the term institution of higher education
				has the meaning given such term in section 101 of the Higher Education Act of
				1965 (20 U.S.C.
				1001).
						.
			(b)Regional
			 university transportation centersSection 5506 of such title is
			 amended to read as follows:
				
					5506.Regional
				university transportation centers
						(a)In
				generalFor each of fiscal
				years 2013 through 2016, the Secretary shall make grants to institutions of
				higher education, or a consortia thereof, to establish and operate 10 regional
				university transportation centers.
						(b)LocationThe
				Secretary shall make a grant under subsection (a) to the institution, or the
				lead institution of a consortia, located in each of the 10 United States
				Government regions that comprise the Standard Federal Regional Boundary System
				that the Secretary determines best meets the criteria described in section
				5505(b).
						(c)FundingFor
				each of fiscal years 2013 through 2016, the Secretary may not award a grant
				under this section that exceeds
				$3,500,000.
						.
			(c)University
			 transportation research centersSubchapter I of chapter 55 of such title is
			 amended by adding at the end the following:
				
					5507.University
				transportation research centers
						(a)In
				generalFor each of fiscal
				years 2013 through 2016, the Secretary shall make grants to 20 institutions of
				higher education or consortia thereof that the Secretary determines best meet
				the criteria described in section 5505(b).
						(b)FundingFor
				each of fiscal years 2013 through 2016, the Secretary may not award a grant
				under this section that exceeds
				$2,000,000.
						.
			(d)Conforming
			 amendmentThe analysis for
			 chapter 55 of title 49, United States Code, is amended by striking the items
			 relating to sections 5505 and 5506 and inserting the following:
				
					
						5505. University transportation centers
				program.
						5506. Regional university transportation
				centers.
						5507. University transportation research
				centers.
					
					.
			12.Bureau of
			 Transportation StatisticsSection 111 of title 49, United States Code,
			 is amended—
			(1)in subsection (c)
			 by striking paragraph (5) and inserting the following:
				
					(5)Transportation
				statisticsCollecting,
				compiling, analyzing, and publishing a comprehensive set of transportation
				statistics on the performance and impacts of the national transportation
				system, including statistics on—
						(A)transportation safety across all modes and
				intermodally;
						(B)the state of good
				repair of United States transportation infrastructure;
						(C)the extent,
				connectivity, and condition of the transportation system, building on the
				national transportation atlas database developed under subsection (g);
						(D)economic
				efficiency across the entire transportation sector;
						(E)the effects of the
				transportation system on global and domestic economic competitiveness;
						(F)demographic,
				economic, and other variables influencing travel behavior, including choice of
				transportation mode and goods movement;
						(G)transportation-related
				variables that influence the domestic economy and global
				competitiveness;
						(H)economic costs and
				impacts for passenger travel and freight movement;
						(I)intermodal and
				multimodal passenger movement; and
						(J)consequences of
				transportation for the
				environment.
						;
			(2)by striking
			 subsection (d) and inserting the following:
				
					(d)Access to
				Federal dataIn carrying out
				subsection (c), the Director shall be provided access to all transportation and
				transportation-related information and data, including that related to safety,
				held by any agency of the Department of Transportation and, upon written
				request and subject to any statutory or regulatory restrictions, to all such
				data held by any other Federal Government agency, that is germane to carrying
				out subsection
				(c).
					;
			(3)by striking
			 subsection (f) and inserting the following:
				
					(f)National
				transportation library
						(1)In
				generalTo support the
				information management and decisionmaking needs of transportation officials at
				the Federal, State, and local levels, the Bureau of Transportation Statistics
				shall maintain a National Transportation Library that shall—
							(A)be headed by an individual who is highly
				qualified in library and information science;
							(B)acquire, preserve,
				and manage transportation information and information products and services for
				use by the Department, other Federal agencies, and the general public;
							(C)provide reference
				and research assistance;
							(D)serve as a central
				depository for research results and technical publications of the
				Department;
							(E)provide a central
				clearinghouse for transportation data and information of the Federal
				Government;
							(F)serve as
				coordinator and policy lead for transportation data and information of the
				Federal Government;
							(G)provide
				transportation information and information products and services to—
								(i)the
				Department;
								(ii)other Federal
				agencies;
								(iii)public and
				private organizations; and
								(iv)individuals,
				within the United States as well as internationally;
								(H)coordinate efforts
				among, and cooperate with, transportation libraries, information providers, and
				technical assistance centers, with the goal of developing a comprehensive
				transportation information and knowledge network that supports the activities
				described in subsection (c)(5); and
							(I)engage in such
				other activities as the Director determines to be necessary and as the
				resources of the Library permit.
							(2)AccessThe Director shall publicize, facilitate,
				and promote access to the products and services described in subsection (a),
				with the goal of improving the ability of the transportation community to share
				information and the ability of the Director to make statistics readily
				accessible under subsection (c)(9).
						(3)Agreements
							(A)In
				generalTo carry out this
				subsection, the Director may enter into agreements with, provide grants to, and
				receive amounts from, any—
								(i)State or local
				government;
								(ii)organization;
								(iii)business;
				or
								(iv)individual.
								(B)Contracts,
				grants, and agreementsThe
				Library may initiate and support specific information and data management,
				access, and exchange activities relating to the strategic goals of the
				Department, knowledge networking, and national and international cooperation,
				by entering into contracts or other agreements or providing grants.
							(C)AmountsAny amounts received by the Library as
				payment for library products and services or other activities shall be made
				available to the Director to carry out this subsection and remain available
				until
				expended.
							;
			(4)by striking
			 subsection (m);
			(5)by redesignating
			 subsections (n) and (o) as subsections (m) and (n), respectively;
			(6)in subsection (m)
			 (as so redesignated) by striking (other than the Mass Transit
			 account);
			(7)in subsection (n)
			 (as so redesignated)—
				(A)in paragraph
			 (2)—
					(i)by
			 adding and after the semicolon in subparagraph (A);
					(ii)by
			 striking subparagraph (B); and
					(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
					(B)by striking
			 paragraph (3) and inserting the following:
					
						(3)MembershipThe advisory council established under this
				subsection shall be composed of not fewer than 9 and not more than 11 members
				appointed by the Director, who are not officers or employees of the United
				States. Members shall include representation of a cross-section of
				transportation community stakeholders and shall include individuals with
				expertise or knowledge of statistics, economics, transportation safety, or
				transportation data analysis, collection, or
				application.
						;
				and
				(8)by adding at the
			 end the following:
				
					(o)Transportation
				statistical collection, analysis, and disseminationTo ensure that all transportation
				statistical collection, analysis, and dissemination is carried out in a
				coordinated manner, the Director may—
						(1)use the services, equipment, records,
				personnel, information, and facilities of other Federal agencies, or State,
				local, and private agencies and instrumentalities, subject to the conditions
				that the applicable agency or instrumentality consents to that use;
						(2)enter into
				agreements with the agencies and instrumentalities described in paragraph (1)
				for purposes of data collection and analysis;
						(3)confer and
				cooperate with foreign governments, international organizations, and State,
				municipal, and other local agencies;
						(4)request such
				information, data, and reports from any Federal agency as the Director
				determines necessary to carry out this section, including by entering into
				cooperative data sharing agreements in conformity with all laws and regulations
				applicable to the disclosure and use of data; and
						(5)encourage
				replication, coordination, and sharing among transportation agencies regarding
				information systems, information policy, and data.
						(p)Furnishing of
				information, data, or reports by Federal agenciesExcept in a case in which the disclosure of
				information, data, or reports by a Federal agency is expressly prohibited by
				law, a Federal agency requested to furnish information, data, or reports under
				subsection (d) shall provide such information to the
				Bureau.
					.
			
